Citation Nr: 1514707	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-14 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, anxiety, mood, and panic disorders.  

2.  Entitlement to service connection for a bilateral hip disorder.

3.  Entitlement to an initial disability rating greater than 10 percent for degenerative joint disease of the left knee with a meniscal tear.

4.  Entitlement to an initial disability rating greater than 10 percent for degenerative joint disease of the right knee with a meniscal tear.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from January 1968 to September 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In December 2013, the Veteran presented testimony at Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.  

A review of the Veterans Benefits Management System (VBMS) reveals a July 2014 notice of disagreement (NOD), which will be discussed below.

In October 2013, the Veteran submitted VA treatment records and other evidence directly to the Board.  He also provided a waiver of the Agency of Jurisdiction's (AOJ) initial consideration of that evidence. See also Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  

The issues of entitlement to service connection for sleep apnea, gastroesophageal reflux disease (GERD), hypertension, and erectile dysfunction as secondary to PTSD were raised in an October 2013 letter and during the December 2013 hearing.  However, these issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and the matters are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

First, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  The Court has held that the failure by the Board to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In this case, it does not appear that the Veteran has been provided adequate VCAA notice for the issue of entitlement to service connection for PTSD based on alleged in-service personal assaults.  The RO did send him a VCAA letter in January 2012, but this letter did not advise him of the evidence necessary to substantiate a claim for service connection for PTSD based on a personal assault.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that alternative evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  The Veteran should also be allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  In fact, in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court held that 38 C.F.R. § 3.304(f) "unequivocally" provides that VA cannot deny a PTSD claim without first providing the requisite notice discussed above.  See also Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008); Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor).  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter.  

Second, the Board notes that the claims file, including Virtual VA, does not contain any VA treatment records dated since April 2013.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  Therefore, on remand, the AOJ should attempt to secure any outstanding VA treatment records dated since April 2013 pertaining to the Veteran's psychiatric treatment.      

Third, the Board notes that the Veteran's representative has requested that VA attempt to secure service personnel records from other individuals, to include evidence of complaints, transfer records from Parris Island to another location, and formal disciplinary actions.  The Veteran has contended that these officers assaulted him on numerous occasions during his service in the Marine Corps.  See October 2013 attorney letter; December 2011 stressor statement; December 2013 hearing transcript.  The Veteran is attempting to establish credible evidence supporting the occurrence of in-service personal assaults by way of their personnel records.  See 38 C.F.R. § 3.304(f)(5).  

On this matter, VA's Office of General Counsel (OGC) recently issued VAOPGCPREC 5-2014 (August 12, 2014).  In this opinion, OGC addressed the question of whether VA is legally obligated under 38 U.S.C. § 5103(A) (duty to assist) to obtain service and other related records that belong or pertain to a service member other than the Veteran who is seeking VA benefits, when such records may be potentially relevant to the Veteran's claim for benefits.  In accordance with VAOPGCPREC 5-2014, the AOJ should determine whether such records may be secured.

Fourth, a VA medical examination and opinion are needed to adjudicate the claim for service connection for an acquired psychiatric disorder, to include PTSD, based on alleged in-service personal assaults.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Federal Circuit and the Court have both held that, for a PTSD claim stemming from an in-service personal assault, under 38 C.F.R. § 3.304(f)(5), a medical opinion may be secured to determine whether the occurrence of an in-service stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  

Fifth, the AOJ issued a June 2014 rating decision that denied entitlement to service connection for a bilateral hip disorder and to separate initial ratings in excess of 10 percent for degenerative joint disease of the right and left knee with meniscal tears.  The Veteran later submitted a July 2014 statement (located in VBMS) in which he appears to have expressed disagreement with that decision.  To date, however, the AOJ has not issued a statement of the case (SOC) for these particular issues in response to what can be construed as a NOD with the June 2014 rating decision.  The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claim for service connection for PTSD based on alleged in-service personal assault.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the PTSD claim based on personal assault; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  

Specifically, this letter should comply with 38 C.F.R. § 3.304(f)(5) and advise the Veteran of specific examples of alternative forms of evidence to corroborate his account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor.  This letter should also include a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault).  

2.  The AOJ should request any outstanding, relevant VA medical records dated from April 2013 to the present.  

3.  The AOJ, in accordance with the holding of OGC's VAOPGCPREC 5-2014 (August 12, 2014), should determine whether it can secure service personnel records of other service members, to include evidence of complaints, transfer records from Parris Island to another location, and formal disciplinary actions.  The Veteran has contended that these officers assaulted him on numerous occasions during his service in the Marine Corps.  See October 2013 attorney letter; December 2011 stressor statement; December 2013 hearing transcript.  The Veteran is attempting to establish credible evidence supporting the occurrence of in-service personal assaults by way of their personnel records.  See 38 C.F.R. § 3.304(f)(5).  

The AOJ should follow the guidelines of VAOPGCPREC 5-2014 in determining whether these service personnel records of other service members can or cannot be secured in the instant case, and document all efforts undertaken in the claims folder. If such records cannot be secured, the AOJ should document the claims file and indicate the reason why.

4.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any psychiatric disorder that has been present since the Veteran filed his claim in December 2011 or within close proximity thereto.  

For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  

With respect to PTSD, the VA examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  

If the PTSD diagnosis is deemed appropriate, the VA examiner should then comment upon whether it is at least as likely as not the Veteran exhibited any behavioral changes during service or after service that are reflective of the occurrence of in-service physical assaults.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

If the VA examiner believes that behavioral changes are reflective of the occurrence of in-service physical assaults, the VA examiner should opine whether it is at least as likely as not current PTSD symptomatology is attributable to the occurrence of an in-service physical assault. 

In making this determination, the examiner should interview the Veteran and consider the following evidence of record:  the Veteran has claimed that he has an acquired psychiatric disorder, to include PTSD, that is related to experiencing and witnessing numerous personal assaults and beatings from superior officers in the Marine Corps during his training at Parris Island and Camp Lejeune from 1968 to 1970.  The Veteran's September 1970 separation examination revealed a normal psychiatric evaluation, as did his later November 1978 reentry examination.  He also denied any history of psychiatric problems at the November 1978 reentry examination. 

Following service, the Veteran submitted May 2011 and February 2012 lay statements from family members indicating they heard the Veteran report the assaults and trauma to his wife during and after service.  They also discussed the Veteran's history of psychiatric problems.  The Veteran has stated he was first treated for PTSD and depression in the mid-1990s by a private provider, but such records are not available.  

Following service, VA psychiatric evaluations and treatment notes dated in February 2011, March 2011, April 2011, May 2011, September 2011, December 2011, April 2012, and August 2012 assessed that the Veteran had PTSD related to his history of in-service personal assaults and beatings.  In the August 2012 VA psychiatric note, the VA psychiatrist stated "I will correct any inference that need to be and certainly can state that the beatings etc he endured in the military are the trauma that caused his PTSD."

Following service, VA treatment records dated from 2011 to 2013 have also diagnosed depression, an anxiety disorder, and a mood disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It should also be noted whether any notice that was sent was returned as undeliverable.

6.  The AOJ should issue a statement of the case (SOC) addressing the issue of entitlement to service connection for a bilateral hip disorder, as well as the issues of entitlement to higher initial ratings for degenerative joint disease of the right and left knees with meniscal tears.   The SOC should include a discussion of all relevant evidence considered and citation to all pertinent laws and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  

The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the SOC unless he perfects his appeal.

7.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.

8.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the issue of entitlement to service connection for an acquired psychiatric disorder should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

